DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-9 in the reply filed on July 5, 2022 is acknowledged.  The traversal is on the ground(s) that combination-subcombination is not present, that differences in scope are present, that the inventions are not mutually exclusive, that the Examiner apparently only took a brief look at the claims, that boilerplate language was apparently used, that a serious burden is not present to examine all the claims, and that extensive prosecution history exists.  This is not found persuasive because, regardless of an extensive prosecution history existing, the Requirement for Restriction was made after applicant’s extensive amendments to the claims in the amendment dated April 14, 2022 such that the claim groupings set forth in the Requirement for Restriction are now each directed to entirely different configurations of the agricultural implements that each now constitute distinct inventions, each distinct invention now requiring an entirely different search (thus now presenting a serious examination burden).  Further, the specific differences in claim language now present as a result of applicant’s extensive amendments to the claims in the amendment dated April 14, 2022 have been clearly set forth in detail in the Restriction Requirement dated May 5, 2022.  Further, as set forth in the Restriction Requirement dated May 5, 2022, applicant’s extensive amendments to the claims in the amendment dated April 14, 2022 are such that different classification is present for each invention and a different search would be required for each invention.
Accordingly, claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 497 348 A1.
With respect to claim 1, EP 2 497 348 A1 discloses an agricultural implement 10, comprising: 
a toolbar (unnumbered; shown in crosshatch in Figure 1); and
a row unit 12 connected to the toolbar (unnumbered; shown in crosshatch in Figure 1) by a connector (constituted by member 14 as well as the member, unnumbered, to the left of 14 that is connected to 18 in Figure 1), wherein the connector (constituted by member 14 as well as the member, unnumbered, to the left of 14 that is connected to 18 in Figure 1) contacts:
(i)	a rear surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) from an upper surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) to a lower surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1), the rear surface (unnumbered) being located on an opposite side (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) with respect to a forward direction of travel (unnumbered) of the agricultural implement 10;
(ii)	a non-zero and non-one fraction (unnumbered; due to the presence of the curved portion (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) that is necessarily not-contacted by the connector (the connector constituted by member 14 as well as the member, unnumbered, to the left of 14 that is connected to 18 in Figure 1) of the upper surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1); and
(iii)	a non-zero and non-one fraction (unnumbered; due to the presence of the curved portion (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) that is necessarily not-contacted by the connector (the connector constituted by member 14 as well as the member, unnumbered, to the left of 14 that is connected to 18 in Figure 1) of the lower surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1);
the row unit 12 comprising: 
a seed meter 32; and 
a furrow opener 20;
wherein at least one of the seed meter 32 and furrow opener 20 are operatively connected to a movable actuator 40 to allow for at least some vertical movement of the at least one of the seed meter 32 and furrow opener 20 relative to the toolbar 14.
Again, it is considered that the connector (constituted by member 14 as well as the member, unnumbered, to the left of 14 that is connected to 18 in Figure 1) contacts the a non-zero and non-one fraction of the upper surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) and also contacts a non-zero and non-one fraction of the lower surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) due to the presence of the curved portion (unnumbered) of each of the upper and lower surfaces (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) that is necessarily not-contacted by the connector (constituted by member 14 as well as the member, unnumbered, to the left of 14 that is connected to 18 in Figure 1).
As to claim 2, the movable actuator 40 comprises a strut (unnumbered) having a housing (unnumbered) generally fixed in position and a rod (unnumbered) movable relative to the housing (unnumbered).
Regarding claim 3, the housing (unnumbered) of the strut (unnumbered) is connected to the seed meter 32, and the movable rod (unnumbered) is indirectly connected to the furrow opener 20.
With respect to claim 4, the movable rod (unnumbered) is indirectly connected to both the seed meter 32 and the furrow opener 20.
As to claim 5, the strut (unnumbered) provides down force FD (see Figure 1) for the furrow opener 20.
Regarding claim 6, the strut (unnumbered) further comprises a compressible gas (see the disclosure in paragraph [0020], lines 15-19 thereof) opposite the rod (unnumbered), wherein the rod (unnumbered) will necessarily move in response to an obstruction, but the compressible gas (see the disclosure in paragraph [0020], lines 15-19 thereof) will necessarily revert the rod (unnumbered) to the rod’s previous position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 497 348 A1 in view of WO 2012/149367 A1.
With respect to claim 7, EP 2 497 348 A1 discloses a sensor 46 is indirectly positioned on the toolbar 14 to determine a characteristic, the sensor 46 necessarily configured to provide monitoring in front of at least a portion of the row unit 12.
The claims distinguish over EP 2 497 348 A1 in requiring (1) the sensor to be a “ground” sensor to determine a “ground” characteristic (as required in claim 7); (2) the “ground sensor” to be a vision sensor positioned to read an area of ground in front of the row (as required in claim 8) and (3) the “ground” sensor to comprise one or more of: a. a soil characteristic sensor; b. a visual sensor; c. a temperature sensor; or d. a distance determining sensor (as required in claim 9).
WO 2012/149367 A1 discloses (1) a sensor being a “ground” sensor 54 (Figures 4 and 5) to determine a “ground” characteristic (see Figure 4) (as required in claim 7); (2) the “ground” sensor 54 (Figures 4 and 5) being a vision sensor (see claim 14 of WO 2012/149367 A1) positioned to read an area of ground in front of the row (see precedent for a sensor 34 being in front of the row as shown in Figure 1) (as required in claim 8) and (3) the “ground” sensor comprising one or more of: a. a soil characteristic sensor; b. a visual sensor (see claim 14 of WO 2012/149367 A1); c. a temperature sensor; or d. a distance determining sensor (as required in claim 9).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of WO 2012/149367 A1 in the agricultural implement of EP 2 497 348 A1 for greater versatility in use and operation of the agricultural implement.

Response to Arguments
Applicant's arguments with respect to the art rejections (now modified as set forth above in view of applicant’s amendments to the claims) have been fully considered but they are not persuasive.  
Specifically, new grounds of rejection were necessitated by the addition of the limitation in lines 5-8 of claim 1 (by applicant’s amendments to claim 1), so even though the EP 2 497 348 A1 reference is still being applied in the art rejection, the grounds of rejection have changed due to applicant’s amendments to claim 1.
As explained supra, it is considered that the connector (constituted by member 14 as well as the member, unnumbered, to the left of 14 that is connected to 18 in Figure 1) contacts the a non-zero and non-one fraction of the upper surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) and also contacts a non-zero and non-one fraction of the lower surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) due to the presence of the curved portion (unnumbered) of each of the upper and lower surfaces (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) that is necessarily not-contacted by the connector (constituted by member 14 as well as the member, unnumbered, to the left of 14 that is connected to 18 in Figure 1).

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



August 5, 2022